Madden, Judge,
concurring:
I concur in the result arrived at by the Court, because of the provision of the Act of August 12, 1935.
When the defendant settled the Seminóles on the wrong land, and they made their improvements there, there was an obligation on the defendant to repair its mistake. However, the purchase of the 175,000 acres from the Creeks, and its addition, without further consideration, to plaintiff’s reservation, comprised a considerable element of gratuity, in addition to this element of reparation. That gratuity would, as is said in the Court’s opinion, more than offset the money claim here asserted for the loss of some 11,000 acres, if that loss actually occurred.